 


110 HR 5549 IH: Deamonte Driver Dental Care Access Improvement Act of 2008
U.S. House of Representatives
2008-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5549 
IN THE HOUSE OF REPRESENTATIVES 
 
March 6, 2008 
Mr. Cummings introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To expand the dental workforce and improve dental access, prevention, and data reporting, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Deamonte Driver Dental Care Access Improvement Act of 2008. 
2.FindingsThe Congress finds as follows: 
(1)The Centers for Disease Control and Prevention reports that between the periods 1988 to 1994 and 1994 and 2004, tooth decay increased 15 percent among toddlers and preschoolers 2 to 5 years old. 
(2)During the period 1999 to 2004, 28 percent of young children experienced cavities. 
(3)Among 2 year olds in the United States, 1-in-10 already have cavities, and by age 5 that figure jumps to 2-in-5 children. 
(4)Tooth decay is the single most common childhood chronic disease, and it disproportionately affects poor and minority children. 
(5)Eighty percent of dental decay occurs in just 25 percent of children. 
(6)Parents are 3 times more likely to report that their children’s dental needs are unmet, when compared with general medical care needs. 
(7)While 9,000,000 of the children in this Nation do not have medical insurance, more than twice that number—23,000,000—do not have dental insurance. 
(8)One out of 20 middle-aged adults in the United States are missing all their teeth. 
(9)More than 40 percent of low income adults have at least 1 untreated decayed tooth compared to 16 percent of non-poor adults. 
(10)Employed adults lose more than 164,000,000 hours of work each year due to oral health problems or dental visits. 
(11)For every adult 19 years or older without medical insurance, there are 3 without dental insurance. 
(12)About 25 percent of adults 60 years old and older no longer have any natural teeth. Having missing teeth can affect nutrition, since people without teeth often prefer soft, easily chewed foods. 
3.Dental workforce improvement 
(a)Dentistry Workforce Pilot ProgramTitle VII of the Public Health Service Act (42 U.S.C. 292 et seq.) is amended by inserting after section 747 the following: 
 
747A.Dentistry Workforce Pilot Program 
(a)GrantsThe Secretary shall make grants to schools of dentistry and hospitals with accredited training programs in pediatric dentistry to increase the number of individuals who pursue academic programs in pediatric dentistry or provide dental services to children. 
(b)Use of fundsThe Secretary may not make a grant to a school of dentistry or a hospital under this section unless the school or hospital agrees to use the grant to increase the number of individuals who provide dental care to children by— 
(1)establishing, maintaining, or improving both pre- and post-doctoral academic programs in pediatric dentistry; 
(2)recruiting and training dental students to pursue training in pediatric dentistry; 
(3)strengthening training in pediatric dentistry within advanced education in general dentistry and general practice dentistry residencies in dentistry programs; 
(4)recruiting and training practicing dentists through continuing education programs in pediatric dentistry; 
(5)training pediatricians to examine children’s mouths to conduct risk assessments and apply fluoride varnish; or 
(6)training dental students, dentists, dental hygienists, and other dental professionals in dental health disparities and community-based dental health care. 
(c)Reports to CongressNot later than 2 years after the date of the enactment of this section, and biennially thereafter, the Secretary shall conduct an evaluation of the activities funded through grants under this section and submit a report to the Congress on the results of such evaluation. 
(d)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2009 through 2014. . 
(b)Grants To develop and implement pilot program To train allied dental health professionalsTitle V of the Social Security Act (42 U.S.C. 701, et seq.) is amended by adding at the end the following new sections: 
 
511.Grants to develop and implement pilot program to train allied dental health professionals 
(a)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall award a grant to establish a pilot program to increase access to dental care for underserved populations through the use of new allied dental health professionals. In awarding the grant, the Secretary shall consider pilot program applications that meet the following criteria: 
(1)The applicant plans to evaluate one or more distinct allied dental professional models. 
(2)The model is structured such that the allied dental professionals work under the supervision of a licensed dentist or dentists. 
(3)The application must include benchmarks reflecting the goal of increasing access to dental care for underserved populations. 
(4)The models tested by the applicant must be structured to be replicable in other areas of the country. The models tested must include strategies to maximize cost-efficiency. 
(b)Adjustment of fundingThe Secretary shall adjust funding for the pilot program according to the training needs of the allied dental professionals and the number of sites used for the pilot program. 
(c)EvaluationNot later than 2 years after the date of enactment of this section, and biennially thereafter, the Secretary shall conduct an evaluation of the activities funded through grants under this section and submit a report to Congress on the results of such evaluation. 
(d)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2009 through 2014. . 
4.Access to dental care 
(a)Access to Dental Care Pilot ProgramSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by adding at the end the following: 
 
330M.Access to Dental Care Pilot Program 
(a)GrantsThe Secretary shall award grants to Federally qualified health centers to expand and improve the provision of dental services to medically underserved populations. 
(b)Use of fundsThe Secretary may not make a grant to a Federally qualified health center under this section unless the center agrees to use the grant to expand and improve the provision of dental services to medically underserved populations by— 
(1)recruiting dentists, dental hygienists, or pediatric dentists; 
(2)purchasing or renting equipment for the provision of dental services; 
(3)constructing and expanding physical space for the provision of dental services; 
(4)allowing contractual relationships between Federally qualified health centers and private dental providers to increase access to dental care for adults and children; or 
(5)establishing or maintaining mobile dentistry and teledentistry activities. 
(c)Reports to CongressNot later than 1 year after the date of the enactment of this section, and biennially thereafter, the Secretary shall conduct an evaluation of the activities funded through grants under this section and submit a report to the Congress on the results of such evaluation. 
(d)DefinitionsIn this section: 
(1)The term Federally qualified health center has the meaning given to such term in section 1905(l)(2)(B) of the Social Security Act (42 U.S.C. 1396d(l)(2)(B)). 
(2)The term pediatric dentist means an individual who has successfully completed residency training from a pediatric dentistry program accredited by the Commission on Dental Accreditation. 
(e)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2009 through 2014. 
330N.Early childhood caries prevention and management demonstration grants 
(a)GrantsThe Secretary is authorized to award grants to public or private entities to develop, implement, and evaluate public health and clinical strategies to prevent and manage early childhood caries. 
(b)Use of fundsThe Secretary shall make grants to eligible entities to demonstrate the effectiveness of preventing and managing early childhood caries by— 
(1)developing materials and methods for early detection, anticipatory guidance, primary prevention, and disease suppression of early childhood caries; 
(2)developing and testing models of care delivery that engage nutritional, behavioral, educational, and pharmacologic approaches in early childhood caries prevention and control; 
(3)training dentists, physicians, and nurse practitioners in the medical and behavioral management of early childhood caries; 
(4)partnering with Head Start, the Special Supplemental Nutrition Program for Women, Infants, and Children (WIC) established under section 17 of the Child Nutrition Act of 1966, or other early childhood programs to engage families in positive oral health behaviors and practices to reduce or eliminate early childhood caries; or 
(5)developing public health strategies including public education, public policy, and public programs targeting children under the age of 6 years at risk for early childhood caries. 
(c)Authorization of appropriationsTo carry out this section, there are authorized to be appropriated such sums as may be necessary for each of fiscal years 2009 through 2014. . 
(b)Dental services credit 
(1)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by inserting after section 45N the following new section: 
 
45O.Dental services 
(a)In generalFor purposes of section 38, the qualified dental services credit determined under this subsection for any taxable year is an amount equal the 15 percent of the qualified dental receipts of the taxpayer for such taxable year. 
(b)LimitationThe credit determined under subsection (a) with respect to any taxpayer for any taxable year shall not exceed $5,000. 
(c)Qualified dental receiptsFor purposes of this section, the term qualified dental receipts means any amount received as compensation for providing dental services— 
(1)under a State plan under title XIX of the Social Security Act or under a State child health plan under title XXI of such Act; or 
(2)from an individual who is not covered by a health insurance plan at the time such services are provided. . 
(2)Conforming amendments 
(A)Section 38(b) of such Code is amended by striking plus at the end of paragraph (30), by striking the period at the end of paragraph (31) and inserting , plus, and by adding at the end the following: 
 
(32)the qualified dental services credit determined under section 45O(a). . 
(B)The table of sections of such subpart is amended by inserting after the item relating to section 45N the following new item: 
 
 
Sec. 45O. Dental services.  . 
5.Public education and awareness campaignSubpart I of part D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) as amended by section 4, is amended by adding at the end the following: 
 
330O.Public education and awareness campaign 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall directly or through grants, cooperative agreements, or contracts to eligible entities conduct, support, and promote a comprehensive public education and awareness campaign on preventing, controlling, and ultimately eliminating early childhood caries. The campaign shall target pregnant women, and parents and caregivers of children under the age of 6 years. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each of fiscal years 2009 through 2013. . 
6.Access to dental care under Medicaid and SCHIP 
(a)Reporting information on dental care for children 
(1)MedicaidSection 1902(a)(43)(D)(iii) of the Social Security Act (42 U.S.C. 1396a(a)(43)(D)(iii)) is amended by inserting and other information relating to the provision of dental services to such children described in section 2108(e) after receiving dental services,. 
(2)CHIPSection 2108 of the Social Security Act (42 U.S.C. 1397hh) is amended by adding at the end the following new subsection: 
 
(e)Information on dental care for children 
(1)In generalEach annual report under subsection (a) shall include the following information with respect to care and services described in section 1905(r)(3) provided to targeted low-income children enrolled in the State child health plan under this title at any time during the year involved: 
(A)The number of enrolled children by age grouping used for reporting purposes under section 1902(a)(43). 
(B)For children within each such age grouping, information of the type contained in questions 12(a)–(c) of CMS Form 416 (that consists of the number of enrolled targeted low income children who receive any, preventive, or restorative dental care under the State plan). 
(C)For the age grouping that includes children 8 years of age, the number of such children who have received a protective sealant on at least one permanent molar tooth. 
(2)Inclusion of information on enrollees in managed care plansThe information under paragraph (1) shall include information on children who are enrolled in managed care plans and other private health plans and contracts with such plans under this title shall provide for the reporting of such information by such plans to the State. . 
(b)Assessment of adequacy of dental reimbursement rates for all eligible beneficiariesNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall study and report to Congress on the extent to which payment rates for dental services provided to individuals who are eligible for medical assistance under State Medicaid plans under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) or child health assistance or other health benefits coverage under State child health plans under title XXI of such Act (42 U.S.C. 1397aa et seq.)— 
(1)are comparable to the payment rates for such services established by private health insurance issuers; 
(2)are adequate to compensate providers for the actual cost of providing such services; and 
(3)in the case of such services provided under State Medicaid plans, satisfy the requirement of section 1902(a)(30)(A) of such Act (42 U.S.C. 1396a(a)(30)(A)) to assure that payments are consistent with efficiency, economy, and quality of care and are sufficient to enlist enough providers so that care and services are available under the plan at least to the extent that such care and services are available to the general population in the geographic area. 
7.Coordination and report by the Secretary of Health and Human ServicesThe Secretary of Health and Human Services shall coordinate with relevant government agencies to ensure the inclusion of dental health prevention and promotion activities within existing prenatal and maternal child health programs, and shall, not later than 2 years after the date of enactment of this Act, submit to Congress a report on the status of such programs. 
 
